ORDER
The Disciplinary Review Board having filed a report with the Court on July 31, 1995, recommending that PHILIP M. SAGI-NARIO of HALEDON, who was admitted to the bar of this State in 1968, be suspended from the practice of law for a period of three months for violation of RPC 1.1(a) (gross neglect) and RPC 1.3 (lack of diligence), and good cause appearing;
It is ORDERED that PHILIP M. SAGINARIO is hereby suspended from practice for a period of three months, effective September 30,1995, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.